Citation Nr: 0024020	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  98-18 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1943 to 
February 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) from an August 1997 decision by the 
Department of Veterans Affairs (VA) Montgomery Regional 
Office (RO) which denied an evaluation in excess of 10 
percent for bilateral pes planus.  He appeared at a hearing 
before the undersigned in July 2000.

By August 1997 decision, the RO also denied increased 
evaluations for service-connected schizophrenia and service-
connected healed fracture of the right fibula.  The record 
reflects that the veteran has not submitted a notice of 
disagreement with that decision on those two issues.  A 
claimant's timely filed notice of disagreement initiates an 
appeal of an adjudicative determination by the RO and 
expresses a desire to contest the result of such 
adjudication.  As the veteran has not addressed the issues of 
entitlement to increased ratings for schizophrenia and a 
healed fracture of the right fibula in either a notice of 
disagreement or any other communication received since the RO 
issued its August 1997 decision, the issue of entitlement to 
the same is not now before the Board.  See 38 C.F.R. 
§§ 20.200, 20.201 (1999).


REMAND

The RO granted service connection for pes planus in April 
1946 and rated it 10 percent disabling.  In April 1997, the 
veteran requested increase in the disability rating assigned 
his pes planus, asserting that the severity of the disability 
warranted a rating in excess of 10 percent.  

On VA examination in June 1997, it was noted that the veteran 
walked with a steady gait.  He used a cane and wore shoes 
with plastic arch inserts.  He performed poorly on tests 
involving squatting, supination, pronation, and rising on his 
toes and heels.  The diagnosis was bilateral pes planus, 
minimal.

By August 1997 rating decision, the RO denied an increased 
evaluation for his pes planus, and continued the previously 
assigned 10 percent rating.  The veteran filed a timely 
appeal of that decision in August 1998.

At the July 2000 hearing, the veteran described his foot pain 
as an 8 on a scale of 1-10.  He testified that his pes planus 
produced pain and swelling each day from the moment he 
awakens.  He stated that every step he takes is painful, and 
he is incapable of walking two blocks without resting due to 
pain.  He complained of pain radiating into his ankles and 
legs on walking as little as 1/2 block.  He reported that his 
pes planus was productive of calluses, which he ground off 
with a small electric sander about every six months.  He 
testified that he received outpatient treatment at VA medical 
facilities in Birmingham and Huntsville.  He reported that 
his symptoms had increased in severity since the time of the 
last VA examination.  

Initially, the Board finds that the veteran's claim for an 
increased disability rating for his service-connected pes 
planus is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a), in that it is plausible or capable of 
substantiation.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In this case, the veteran's testimony during the 
July 2000 hearing concerning the severity of his service-
connected pes planus serves as competent lay evidence and 
sufficiently establishes his claim as well grounded.  See 
King (Roderick) v. Brown, 5 Vet. App. 21 (1993).

VA has a duty to assist the veteran in the development of 
facts pertinent to his well-grounded claim.  38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.159 (1998).  The duty to assist a 
veteran in obtaining and developing available facts and 
evidence to support a claim is neither optional nor 
discretionary, and it includes obtaining an adequate VA 
examination.  Littke v. Derwinski, 1 Vet. App. 90 (1990)  
This duty includes conducting a thorough, contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The U.S. Court of Appeals 
for Veterans Claims (the Court) has held that where a veteran 
claims that a disability is worse than when originally rated, 
and the available evidence is inadequate to evaluate the 
current state of the condition, VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480 (1992).

As for the claim for increased evaluation for service-
connected pes planus, the most recent VA examination of the 
veteran's feet was in June 1997.  The Board is not required, 
pursuant to its duty to assist, to remand solely due to the 
passage of time since the preparation of an otherwise 
adequate examination report.  An exception exists to the 
extent that an appellant asserts that the disability in 
question has undergone an increase in severity since the time 
of the examination.  VA O.G.C. Prec. Op. No. 11-95 (Apr. 7, 
1995).  In this case, the veteran has so asserted, and the 
claim for increased evaluation will be remanded to the RO for 
development.  See also Caffrey v. Brown, 6 Vet. App. 377 
(1995) (VA is required to afford a contemporaneous medical 
examination where examination report was approximately two 
years old); Green v. Derwinski, 1 Vet. App. 121 (1991).

Also, the Board finds that the report of this examination is 
inadequate for rating purposes as the examiner failed to 
comment on the functional loss due to pain.  In DeLuca v. 
Brown, 8 Vet. App. 202 (1997), it was noted that when rating 
disabilities of the musculoskeletal system the examination 
must include consideration of all factors identified in 38 
C.F.R. §§ 4.40 and 4.45 (1999).  The regulations, in part, 
require consideration of limitation of movement, weakened 
movement, excess fatigability, and incoordination, and pain 
due exclusively to the service-connected disability.  A VA 
examination report must provide detailed information with 
regard to any limitation of function due to pain, including 
pain on use and movement of the joint affected during flare-
ups, as well as any limitation of function due to weakness, 
fatigability, and/or incoordination, in order to permit an 
equitable evaluation of the veteran's claim.  DeLuca, 8 Vet. 
App. at 206.  While 38 C.F.R. § 4.40 does not require a 
separate rating for pain, the impact of pain must be 
considered in a rating determination.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).

For the reasons noted above, the Board believes that another 
medical examination is necessary for a full and fair 
adjudication of this appeal.

The Board also notes that in his substantive appeal, the 
veteran reported that he received treatment for bilateral pes 
planus at the VA Medical Center (MC) in Birmingham on 
September 9, 1998.  A VA outpatient record dated in August 
1998 was subsequently obtained from that facility, reflecting 
the veteran's complaints of pain in his feet and calves, and 
his request for a podiatry consultation.  On assessment, the 
nurse practitioner noted the veteran's pes planus condition, 
and a plan included "Podiatry Consult - done in computer.  
Eval[uate] Pes planus."  However, the record does not 
contain any record reflecting that the veteran underwent a 
podiatry consultation on or around August or September 1998.  
An outpatient report dated September 9, 1998, reflects 
examination and treatment solely of the veteran's eyes.  
Thus, it appears that complete records of VA treatment have 
not been associated with the veteran's claims file.  The 
Court has held that where it is asserted that pertinent 
medical records are in existence and are in the Government's 
possession, any such records which are in existence are 
constructively of record.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992).  As there may well be records in VA's 
"possession" pursuant to Bell, but not yet associated with 
the claims file, a remand is required on this matter as well.

The veteran is hereby advised that VA regulations provide 
that individuals for whom examinations have been authorized 
and scheduled are required to report to such examinations.  
38 C.F.R. § 3.326(a) (1999).  VA regulations also address the 
consequences of a veteran's failure to attend scheduled VA 
medical examination; and provide that when entitlement to an 
increase in benefits cannot be established or confirmed 
without a current VA examination and the claimant, without 
"good cause," fails to report for such examination, the 
claim shall be denied.  38 C.F.R. § 3.655(b) (1999). 

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all private medical care 
providers who have treated his bilateral 
pes planus.  After securing the necessary 
releases, if necessary, the RO should 
obtain all such records and associate 
them with the claims file.  Whether or 
not the veteran responds, the RO should 
obtain records concerning the veteran, 
dated from September 1998 to the present, 
from the VAMC in Birmingham, and obtain 
any medical records from the VA medical 
facility in Huntsville which are not 
already associated with the claims file.

2.  The RO should arrange for the veteran 
to be scheduled for VA medical 
examination to determine the severity of 
his service-connected bilateral pes 
planus.  The veteran's claims file must 
be provided to the examiner for review in 
conjunction with the examination.  All 
testing deemed necessary should be 
performed.  The examiner should record 
pertinent complaints, symptoms, and 
clinical findings, and also describe the 
precise symptomatology associated with 
the appellant's service-connected 
bilateral pes planus, including the 
following:  pronation, abduction, 
tenderness of plantar surfaces of the 
feet, inward displacement, spasm of the 
tendo-achillis on manipulation, and use 
of orthopedic shoes or appliances.  All 
excursion of movement of each foot should 
be recorded in numbers of degrees.  Any 
portion of the arcs of motion which are 
painful should be so designated.  The 
examiner should comment on the presence 
or absence of less movement than normal, 
more movement than normal, instability, 
weakened movement, excess fatigability, 
incoordination, muscle atrophy, swelling, 
and pain on movement.  The examiner 
should assess the effect of the bilateral 
pes planus on the veteran's ability to 
function and the degree of functional 
loss that is likely to result from a 
flare-up of symptoms or on extended use 
of the feet.

3.  After the development requested above 
has been completed, to the extent 
possible, the RO should again review the 
record.  If the request for increased 
disability rating sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond.

This case should then be returned to the Board, if otherwise 
in order, for further review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.

The appellant has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



